Citation Nr: 0918909	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  97-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  In an 
October 2001 rating decision, the RO granted service 
connection for peripheral neuropathy of both lower 
extremities, rated at 10 percent, respectively.  The RO also 
denied entitlement to a TDIU.  

The Veteran perfected appeals of the denials of service 
connection, the assigned ratings, and the denial of a TDIU.  
In a December 2002 rating decision, the RO increased the 
ratings for peripheral neuropathy in the lower extremities to 
20 percent, effective with the date of claim in December 
2000.  The Veteran has continued to assert that higher 
ratings are warranted.

His appeal was previously before the Board in January 2004.  
At that time, the Board remanded the issues for additional 
development.  In a December 2005 decision, the Board denied 
the claims.  However, in a May 2008 Memorandum Decision, the 
Court vacated the December 2005 Board decision and remanded 
the matter to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

In the present case, additional development is required in 
order to satisfy VA's duty to assist the Veteran in the 
development of his claims.  Specifically, with respect to his 
PTSD claim, as noted in the May 2008 Memorandum Decision, he 
provided the names and Social Security numbers of three 
fellow servicemen who allegedly witnessed his clamed in-
service stressors.  The record does not indicate any attempts 
by the RO to contact these witnesses in an attempt to 
corroborate the stressors.  Pursuant to the May 2008 
Memorandum Decision, the RO should attempt to locate and 
contact these individuals.  

In addition, the Veteran indicated that he was subjected to 
constant enemy fire while in Vietnam from August 1966 to 
August 1967.  Specifically, in correspondence dated in April 
1991, he alleged that he was stationed with the 29th Engineer 
Detachment and 608th Engineer Detachment in Saigon, Cam Ranh 
Bay, Pleiku, Nha Trang, and Bien Hoa Air Base.  

In correspondence dated in March 1996, he elaborated that he 
was assigned to the 28th Engineer Detachment as a water 
purification specialist for three months in Nha Trang.  He 
was later reassigned to the 608th Engineer Detachment, where 
he provided support to a Korean detachment.  Near the end of 
December 1966, he alleged that his unit was ambushed in 
Pleiku by hand grenades and light weapons fire, resulting in 
the death of approximately 6 soldiers from the Korean 
detachment.  He alleged that he later found the corpses of 
approximately 6 Korean soldiers at Duc Phu, where he was 
again ambushed by weapons fire for about two hours.  Finally, 
a grenade was allegedly placed on the gasoline compartment of 
a tank, causing it to blow up and kill a sergeant while he 
was in Cam Ranh Bay.  

In correspondence dated in July 1997, the Veteran alleged 
that he was assigned to the 608th Engineer Detachment at Nha 
Trang in September 1966 when he came under mortar and rifle 
attack while providing protection to a water point, resulting 
in the death of four soldiers of the Republic of Korea Army, 
9th Infantry Division, and ten enemy combatants.  This attack 
lasted approximately 11/2 hours.  He also alleged that around 
the first week of February 1967, his unit came under attack 
by light weapons and machine gun fire for approximately 21/2 
hours, resulting in the death of approximately 6 soldiers of 
the Republic of Korea Army, 9th Infantry Division.  

In January 1998, the Center for Research of Unit Records 
indicated that it was unable to document the attacks at Nha 
Trang between September 1966 and February 1967, but an 
extract of an Operational Report - Lessons Learned submitted 
by the 54th General Support Group indicated two major acts of 
sabotage between February 1966 and April 1967 in the area of 
Nha Trang.  

However, the record does not indicate any attempts by the RO 
to request relevant Morning Reports from the National 
Personnel Records Center (NPRC).  Pursuant to the May 2008 
Memorandum Decision, the RO should attempt to secure the 
Morning Reports of the 608th Engineer Detachment from the 
NPRC based on the approximate dates and locations of unit 
assignments provided by the Veteran.  

If any of the stressors are verified, the Veteran should be 
afforded a PTSD examination in order to clarify a diagnosis 
of PTSD.  If a diagnosis of PTSD is found, it should be 
ascertained whether his PTSD is related to the verified 
stressor. 

With respect to his claims for higher ratings for peripheral 
neuropathy of the right and left lower extremities, the Board 
notes that his most recent VA peripheral nerves examination 
in May 2005 did not address any functional loss due to pain.  
Pursuant to the May 2008 Memorandum Decision, an examination 
should be undertaken that specifically assesses any 
functional loss due to pain with respect to peripheral 
neuropathy.  

Next, the Veteran's claim for TDIU is inextricably 
intertwined with these claims, inasmuch as a grant of service 
connection for PTSD or an increased evaluation for peripheral 
neuropathy could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure the Veteran's 
treatment records dated from May 2002 to 
the present from the VA Caribbean 
Healthcare System in San Juan, Puerto 
Rico.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The RO should attempt to locate and 
contact the three individuals identified 
by the Veteran as witnesses in his 
September 1991 Statement in Support of 
Claim (and again identified in Appellant's 
Reply Brief dated June 28, 2007) in an 
attempt to corroborate his claimed in-
service stressors.  All efforts to locate 
and contact these potential witnesses 
should be fully documented.

3.  Contact the National Personnel Records 
Center (NPRC) and request that service 
personnel records documenting the 
Veteran's period of service in the U.S. 
Army, as well as the appropriate Morning 
Reports of the 608th Engineer Detachment, 
be obtained to verify the following 
alleged in-service stressors:

(a)  with the 608th Engineer Detachment, 
in September 1966, came under mortar 
and rifle attack at Nha Trang while 
providing protection to a water point, 
resulting in the deaths of four 
soldiers of the Republic of Korea Army, 
9th Infantry Division, and ten enemy 
combatants;

(b)  with the 608th Engineer Detachment, 
near the end of December 1966, his unit 
was ambushed in Pleiku by hand grenades 
and light weapons fire, resulting in 
the death of approximately 6 soldiers 
from a Korean detachment;

(c)  with the 608th Engineer Detachment, 
near the end of December 1966, found 
the corpses of approximately 6 Korean 
soldiers at Duc Phu, and was ambushed 
by weapons fire for about two hours;

(d)  with the 608th Engineer Detachment, 
in February 1967, his unit came under 
attack by light weapons and machine gun 
fire for approximately 21/2 hours, 
resulting in the death of approximately 
6 soldiers of the Republic of Korea 
Army, 9th Infantry Division; and

(e)  with the 608th Engineer Detachment, 
a grenade was allegedly placed on the 
gasoline compartment of a tank, causing 
it to blow up and kill a sergeant while 
in Cam Ranh Bay.  

If no additional personnel records are 
found, the file must clearly document that 
fact. 

4.  Once the following development is 
complete, schedule the Veteran for a PTSD 
examination.  The examiner is asked to 
identify all psychiatric diagnoses.  If 
PTSD is diagnosed, the examiner is asked 
to ascertain whether PTSD is related to 
any verified stressor. 

The claims folder must be made available 
to the examiner for review, which should 
be noted in the opinion that is provided.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

To the extent possible, the examiner 
should offer an opinion as to whether 
impairment due to PTSD (if shown) is so 
severe as to preclude substantially 
gainful employment.  

5.  The RO should also schedule the 
Veteran for an appropriate examination to 
assess the current nature and severity of 
his peripheral neuropathy of the bilateral 
lower extremities. The claims file must be 
reviewed by the examiner in conjunction 
with conducting the examination, and the 
examination report should include a 
discussion of the medical history and 
assertions.

The examiner should further indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with peripheral 
neuropathy.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  

In addition, after considering the 
Veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  A complete rationale for 
all opinions should be provided by the 
examiner.

To the extent possible, the examiner 
should offer an opinion as to whether 
impairment due to peripheral neuropathy is 
so severe as to preclude substantially 
gainful employment.  

6.  Upon completion of the above, the RO 
should readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

